Exhibit 10.2 LEASE AGREEMENT This Lease Agreement (the “Lease”) is made this 16th day of January, 2009 by and between Integrated Holdings, LLC, a Washington limited liability company (“Landlord”), and Integrated Technologies, Inc., a Washington corporation (“Tenant”), who agree as follows: 1.Fundamental Terms.As used in this Lease, the following capitalized terms shall have the following meanings: 1.1“Premises” means that real property commonly known as 1910 Merrill Creek Parkway, Everett, WA98203 and legally described in the attached Exhibit A, and all improvements thereon. 1.2“Building” means the structure on the Premises. 1.3“Commencement Date” means January 16th, 1.4“Expiration Date” means, August 31, 2016. 1.5“Term” means the period of time commencing on the Commencement Date and ending on the Expiration Date (the “Initial Term” as defined below), plus any extension of the Term, unless sooner terminated pursuant to the terms of this Lease. 1.6“Base Monthly Rent” means the following amounts as to the following periods during the Term of this Lease: Lease Years Monthly Installment January , 2009 through August 31, 2009 $19,868.00 September 1, 2009 through August 31, 2010 $21,000.00 September 1, 2010 through August 31, 2011 $21,525.00 September 1, 2011 through August 31, 2012 $22,063.00 September 1, 2012 through August 31, 2013 $22,615.00 September 1, 2013 through August 31, 2014 $23,180.00 September 1, 2014 through August 31, 2015 $23,759.00 September 1, 2015 through August 31, 2016 $24,353.00 Extension Option Years Monthly Installment September 1, 2016 through August 31, 2021 Fair Market Rent September 1, 2021 through August 31, 2024 Fair Market Rent 1.7“Permitted Use” means use for light manufacturing, materials testing, and general offices. 1.8“Security Deposit” means
